Citation Nr: 0916226	
Decision Date: 04/30/09    Archive Date: 05/07/09

DOCKET NO.  05-02 031	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in New 
Orleans, Louisiana


THE ISSUES

1.  Entitlement to service connection for a psychiatric 
disability, to include post-traumatic stress disorder (PTSD).  

2.  Entitlement to service connection for gastroesophageal 
reflux disease (GERD), on a direct basis and as secondary to 
service-connected disability.  


REPRESENTATION

Appellant represented by:	The American Legion


ATTORNEY FOR THE BOARD

Theresa M. Catino, Counsel




INTRODUCTION

The Veteran served on active duty from May 1968 to July 1970.  

This matter comes before the Board of Veterans' Appeals 
(Board) on appeal from a rating action of the Department of 
Veterans Affairs Regional Office (RO) in New Orleans, 
Louisiana.  

Following receipt of notification of that decision, the 
Veteran perfected a timely appeal with respect to the denial 
of these service connection claims.  In May 2008, the Board 
denied both issues.  

The Veteran appealed the Board's decision to the United 
States Court of Appeals for Veterans Claims (Court).  
Pursuant to a Joint Motion For Remand, the Court, in November 
2008, vacated the Board's May 2008 decision and remanded the 
matter for further consideration.  

As will be discussed in further detail below, this appeal is 
being REMANDED to the RO via the Appeals Management Center 
(AMC), in Washington, DC.  VA will notify the Veteran if 
further action is required.  


REMAND

On the issue of PTSD, throughout the current appeal, the 
Veteran has asserted that he has developed a psychiatric 
disability, to include PTSD, as a result of having had a 
knife held to his throat during an in-service incident 
involving missing firearms.  Post-service medical records 
reflect treatment for, and evaluation of, a psychiatric 
disability variously diagnosed as PTSD, recurrent major 
depression, and a generalized anxiety disorder.  

In an April 2004 report of a VA outpatient treatment session, 
his treating physician acknowledged the Veteran's assertions 
of having been mugged at knifepoint in service and assessed, 
on Axis I, PTSD and recurrent major depression.  In addition, 
the physician "encouraged . . . [the Veteran] to pursue 
service connectedness" because the "[i]ncident in question 
is reported as in the military[,] [he has had] problems have 
been ever since[,] and [this symptomatology is] directly 
related to the incident."  

The Board notes, however, that available service treatment 
and personnel records do not discuss this purported 
in-service incident.  In any event, the Board acknowledges 
that the relevant regulation stipulate that, if a PTSD claim 
is based on in-service personal assault, evidence from 
sources other than a veteran's service records may 
corroborate his or her account of the stressor incident.  38 
C.F.R. § 3.304(f)(3) (2008).  Examples of such evidence 
include, but are not limited to: records from law enforcement 
authorities, rape crisis centers, mental health counseling 
centers, hospitals, or physicians; pregnancy tests or tests 
for sexually transmitted diseases; and statements from family 
members, roommates, fellow service members, or clergy.  

Evidence of behavior changes following the claimed assault is 
one type of relevant evidence that may be found in these 
sources.  Examples of behavior changes that may constitute 
credible evidence of the stressor include, but are not 
limited to: a request for a transfer to another military duty 
assignment; deterioration in work performance; substance 
abuse; episodes of depression, panic attacks, or anxiety 
without an identifiable cause; or unexplained economic or 
social behavior changes.  VA may submit any evidence that it 
receives to an appropriate medical or mental health 
professional for an opinion as to whether it indicates that a 
personal assault occurred.  Id.  

In the substantive appeal, which was received at the RO in 
January 2005, the Veteran acknowledged his understanding that 
examples of behavior changes may constitute evidence that his 
claimed in-service assault occurred.  In particular, he 
asserted that, after this incident occurred, he did not 
reenlist in the military, drink alcohol heavily (and many 
times did not return for roll call), stopped writing home to 
his parents (who, in turn, contacted their congressman who 
contacted the Veteran's commander) and was then directed to 
write home to his parents once a week, and continued drinking 
and using drugs after he returned home.  

Indeed, in 2004, family members submitted statements in which 
they discussed their observations of the Veteran's behavior 
and personality changes upon his return home from active duty 
service.  

Despite the Veteran's acknowledgement of some of these 
alternative sources of confirmation of his purported 
in-service stressor, a complete and thorough review of the 
claims folder indicates that he has not been informed of the 
list of such sources which is set forth at 38 C.F.R. 
§ 3.304(f)(3).  

Significantly, the regulations specifically stipulate that VA 
may not deny a PTSD claim based on an in-service personal 
assault without first advising the claimant that evidence 
from sources other than his service records or evidence of 
behavior changes may constitute credible supporting evidence 
of the stressor and allowing him/her the opportunity to 
furnish this type of evidence or advise VA of potential 
sources of such evidence.  Id.  

Consequently, a remand of the Veteran's psychiatric claim is 
necessary.  On remand, he should be notified of the 
alternative sources of confirmation of his purported 
in-service assault.  Id.  Appropriate development should then 
be undertaken, based upon his response.  

On the issue of GERD, in the substantive appeal, the Veteran 
asserted that his VA treating physicians have concluded that 
his GERD is due to the stress associated with his PTSD.  On 
remand, therefore, an attempt should be made to procure 
copies of available records of gastrointestinal and 
psychiatric treatment that he has received at the local VA 
medical facility.  Further, if deemed necessary by the 
evidentiary development requested herein, a VA examination to 
determine the etiology of the Veteran's GERD should be 
conducted.  

Accordingly, further appellate consideration will be deferred 
and this case is REMANDED for the following actions:  

1.  Inform the Veteran of the 
alternative sources of his purported 
in-service mugging and give him an 
opportunity to respond.  See 38 C.F.R. 
§ 3.304(f)(3).  Based on his response, 
complete all appropriate development.  
If he is able to provide the name of 
his purported attacker, an attempt 
should be made to confirm the Veteran's 
assertion that his commander 
transferred the attacker to another 
military unit three days after the 
attack.  

2.  In any event, obtain all additional 
service personnel records that may be 
available.  The Board is particularly 
interested in the letter that his 
parents wrote to their congressman 
(regarding their concern for the 
Veteran), the congressman's letter to 
the Veteran's commander, as well as any 
subsequent written directives from the 
commander requiring the Veteran write 
home to his parents once a week-that 
may be included with his service 
personnel records.  

3.  Procure copies of records of 
psychiatric and gastrointestinal 
treatment that the Veteran may have 
received at the Alexandria VA Medical 
Center since October 2004.  Associate 
all such available records with the 
claims folder.  

4.  Only if the assault in verified 
(either in the service personnel 
records or other evidence of record), 
then the RO should schedule the Veteran 
for an examination to determine the 
nature, extent, and etiology of his 
psychiatric symptomatology.  The claims 
folder must be made available to the 
examiner in conjunction with the 
examination.  All indicated studies 
should be conducted.  All pertinent 
psychiatric pathology should be noted 
in the examination report.  

If PTSD or any other psychiatric 
disorder is diagnosed, the examiner 
should state whether a personal assault 
was sufficient to produce a diagnosis 
of PTSD or other psychiatric disorder 
and whether there is a link such 
personal assault and the Veteran's 
current symptomatology.  

Complete rationale should be given for 
all opinions reached.  The examiner 
should reconcile his/her opinions with 
those set forth by the Veteran's 
treating VA physician in April 2004.  

5.  If the Veteran is found to have a 
psychiatric disability (to include 
PTSD) that is associated with service, 
he should then be accorded a VA 
examination to determine the nature, 
extent, and etiology of his GERD.  The 
claims folder must be made available to 
the examiner in conjunction with the 
examination.  All indicated studies, 
including radiographic testing, should 
be conducted.  All pertinent 
gastrointestinal pathology should be 
noted in the examination report.  

For any GERD diagnosed on examination, 
the examiner should express an opinion 
as to whether it is at least as likely 
as not, i.e., a 50 percent probability 
or greater, that such disorder had its 
clinical onset in service, is otherwise 
related to active service, or is 
related to, or aggravated by, the 
diagnosed psychiatric disability (to 
include PTSD).  Complete rationale 
should be given for all opinions 
reached.  

6.  Then, re-adjudicate the issues on 
appeal.  If the decision remains 
adverse, the Veteran and his 
representative should be provided with 
a supplemental statement of the case 
(SSOC).  The SSOC must contain notice 
of all relevant actions taken on the 
claims for benefits, to include the 
applicable law and regulations 
considered pertinent to the issues on 
appeal and a summary of the evidence of 
record.  Appropriate time should be 
allowed for response.  

No action is required of the Veteran until he is notified by 
the RO; however, he is advised that failure to report for any 
scheduled examination may result in the denial of his claim.  
38 C.F.R. § 3.655 (2008).  He has the right to submit 
additional evidence and argument on the matters that the 
Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 
(1999).  

These claims must be afforded expeditious treatment.  The law 
requires that all claims that are remanded by the Board or by 
the United States Court of Appeals for Veterans Claims 
(Court) for additional development or other appropriate 
action must be handled in an expeditious manner.  See 38 
U.S.C.A. §§ 5109B, 7112 (West Supp. 2008).  



_________________________________________________
L. HOWELL
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the 
Board is appealable to the Court.  This remand is in the 
nature of a preliminary order and does not constitute a 
decision of the Board on the merits of your appeal.  
38 C.F.R. § 20.1100(b) (2008).  

